Order
PER CURIAM.
Richard A. Brock appeals from his convictions on two counts of first-degree murder, section 565.020.1 RSMo, and two counts of armed criminal action, section 571.015 RSMo. The court sentenced Brock *339to two terms of life imprisonment without parole on the murder charges and two terms of life imprisonment on the armed criminal action charges, with the sentences to be served consecutively. In his sole point on appeal, Brock argues the trial court plainly erred in failing to grant a mistrial, sua sponte, during the State’s closing argument.
Affirmed. Rule 30.25(b).